DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S NOTE: the examiner recommends to the applicant to further clarify in the claim language what or who is being verified in the initial verification request and further define in the claim language what happens in response to the determination of the identity document (i.e. claims 14-18). 
Claim Objections
Claim 20 is objected to for the following informality: the claim recites that the medium comprises “instructions for” which renders the medium inactive in the claim. It is recommended to the applicant to recite “A computer program comprising a non-transitory computer readable storage medium readable by a processor and storing instructions that when executed by the processor, perform a method comprising:…”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-20 of U.S. Patent No. 10,225,088, U.S. Patent No. 10,581,614, and U.S. Patent No. 10,972,267. Although the claims at issue are not identical, they are not patentably distinct from each other because they are all drawn to the determination of whether or not the identity information of one document matches another. In each instance, the claims are directed towards a repository storing a number of identity documents of different kinds or types and utilizing metadata and/or attributes to determine whether or not a requested document to be verified matches one stored within the repository. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-18 are is rejected under 35 U.S.C. 101 because the recite(s) the claim recites 
 system comprising components which may be interpreted simply as software, which does not fall under one of the four statutory categories. 
Regarding claim 1, the claim recites a repository, interface and a processor, see for example applicant’s specification [0070-0080] wherein components may be implemented as program modules, objects or routines. In this example the components can be broadly interpreted to encompass software embodiments, thus rendering them non-statutory. 
Dependent claims 2-18 are rejected under the same rationale as they do not cure the deficiencies of dependent claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacey et al (US 2016/0308855) in view of Lei et al (8,540,158). 
Regarding claims 1, 19 and 20, Lacey et al disclose a method, a computer program product embodied in a non-transitory computer readable medium, and a system comprising [0230]:
a repository configured to store a plurality of digital identity documents [0008, 0019, 0113];
Please note that in this example, the repository device may be configured to store the identity document as well as data pertaining to the identity document in an encrypted form. 
an interface configured to receive a verification request [0099];
Please note that in this example a verification request is performed to verify the identity of the user. 
a processor configured to determine whether a digital identity document of the plurality of digital identity documents stored in the repository are a match to the document type identifying the category of digital identity document that satisfy the verification request [0104];
Please note that in this example it is determined if the driver’s license is a match to a stored driver’s license. 
in response to determining that the digital identity document of the plurality of digital identity documents stored in the repository match the document type identifying the category of the digital identity document that satisfies the verification request, provide a success notification in response to the verification request; and in response to determining that the digital identity document of the plurality of digital identity documents stored in the repository do not match the document type identifying the category of the digital identity document that satisfies the verification request, provide an unsuccessful notification in response to the verification request [0108];
Please note that in this example, a verification rating may be generated that will tell the verification requestor whether or not a fraudulent license was presented. 
However, Lacey et al does not expressly disclose but Lei et al disclose that the request includes a document type identifying a category that satisfies the verification request [column 8 lines 23-37, column 2 lines 6-25];
Please note that in this example identifying each document type may be performed when validating the security documents. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lacey et al by identifying the category, for the purpose of verifying falsified documents, based upon the beneficial teachings provided by Lei et al, see for example [column 2 lines 6-25].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 2, Lacey et al and Lei et al disclose all the limitations of claim 1. Lacey et al does not expressly disclose but Lei et al further discloses storing the digital identity document includes storing the digital identity document with an associated metadata indicating the document type [column 3 lines 6-28]. 
The motivation to combine is the same as disclosed in point (17). 
Regarding claim 3, Lacey et al and Lei et al disclose all the limitations of claim 1. Lacey et al further discloses storing the digital identity document includes encoding the digital identity document (encrypting) [0055]. 
Regarding claim 4, Lacey et al and Lei et al disclose all the limitations of claim 1. Lacey et al further discloses the encoding uses a key (encryption/decryption key) [0055]. 
Regarding claim 5, Lacey et al and Lei et al disclose all the limitations of claim 1. Lacey et al further discloses the key comprises a key associated with the device which includes the repository (the key is associated with the sever which is apart of the computing system and repository network) [0136, 0019]
Regarding claim 6, Lacey et al and Lei et al disclose all the limitations of claim 1. Lacey et al does not expressly disclose but Lei et al further discloses the document type represents more than one category of digital identity document (category, subcategory, type) [column 8 lines 5-22]. 
The motivation to combine is the same as disclosed in point (17). 
Regarding claim 7, Lacey et al and Lei et al disclose all the limitations of claim 1. Lacey et al does not expressly disclose but Lei et al further discloses the one category of digital identity document is one of a plurality of document categories, and wherein each document category of the plurality of document categories is in a tree hierarchy (nodes) [column 6 lines 1-25]. 
The motivation to combine is the same as disclosed in point (17). 
Regarding claim 8, Lacey et al and Lei et al disclose all the limitations of claim 1. Lacey et al does not expressly disclose but Lei et al further discloses the document type comprises a type, a sub-type, or a sub-sub-type within a hierarchical type definition scheme (category, subcategory, type) [column 8 lines 5-22, column 6 lines 1-25].
The motivation to combine is the same as disclosed in point (17). 
Regarding claim 9, Lacey et al and Lei et al disclose all the limitations of claim 1. Lacey et al does not expressly disclose but Lei et al further discloses determining whether a digital identity document of the plurality of digital identity documents stored in the repository are a match to the document type identifying the category of digital identity document that satisfy the verification request includes searching to locate the digital identity document (searching to find a match) [column 6 lines 1-25]. 
The motivation to combine is the same as disclosed in point (17). 
Regarding claim 10, Lacey et al and Lei et al disclose all the limitations of claim 1. Lacey et al further discloses determining whether a digital identity document of the plurality of digital identity documents stored in the repository are a match to the document type identifying the category of digital identity document that satisfy the verification request includes verifying data of the digital identity document (the identity information is matched and given a rating) [0104]
Regarding claim 11, Lacey et al and Lei et al disclose all the limitations of claim 1. Lacey et al does not expressly disclose but Lei et al further discloses the verification request includes a specification for attributes (matching different attributes) [column 6 lines 1-25]
The motivation to combine is the same as disclosed in point (17). 
Regarding claim 12, Lacey et al and Lei et al disclose all the limitations of claim 1. Lacey et al further discloses the determining whether a digital identity document of the plurality of digital identity documents stored in the repository are a match to the document type identifying the category of digital identity document that satisfy the verification request includes verifying that data of the digital identity document includes the attributes (information of a driver’s license is compared to stored information of a driver’s license to see if there is a match) [0104].
Regarding claim 13, Lacey et al and Lei et al disclose all the limitations of claim 1. Lacey et al further discloses the digital identity document comprises one of the following: identity document comprises one of: a government-issued identification, a passport, a driver's license, a recreation license, a fishing license, a membership card, a wholesale club membership club, a university student identification card, a vessel license, a medical insurance card, an insurance card, a rewards card, a social security card, a police badge, a card for food assistance, a library card, or a gym membership (i.e., driver’s license) [0023, 0099]. 
Regarding claim 14, Lacey et al and Lei et al disclose all the limitations of claim 1. Lacey et al further discloses to build a response to the verification request (a rating is composed based on a request to verify) [0143-0145].
Regarding claim 15, Lacey et al and Lei et al disclose all the limitations of claim 1. Lacey et al further discloses the response to the verification request includes the digital document that matches the document type and attributes (the rating indicates a percentage of the match that is alike) [0143-0145].
Regarding claim 16, Lacey et al and Lei et al disclose all the limitations of claim 1. Lacey et al further discloses the attributes are associated with a category of the document, wherein the category is identified using the document type (a driver’s license is compared to the data pulled from a stored driver’s license) [0143-0145].
Regarding claim 17, Lacey et al and Lei et al disclose all the limitations of claim 1. Lacey et al further discloses the response includes an indication of an unfulfilled requirement of the request (the rating indicates how alike/match worthy the compared documents are)[0143-0145].
Regarding claim 18, Lacey et al and Lei et al disclose all the limitations of claim 1. Lacey et al further discloses the indication of the unfulfilled requirement of the request is displayed to a user for verification  (the rating indicates how alike/match worthy the compared documents are) [0143-0145].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wenzel et al (US 2012/20199653): locally and centrally identifying individuals based on a combination of biometric data and personal data. An identification document suitable for use in embodiments of such a system and method, and a combination document scanner and biometric data reader that enables and performs some or all of the identification functions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENDALL DOLLY/Primary Examiner, Art Unit 2436